Case 5:18-cr-00258-EJD Document 807-8 Filed 05/27/21 Page 1 of 4




    Exhibit 51
                                         Case 5:18-cr-00258-EJD Document 807-8 Filed 05/27/21 Page 2 of 4




        DON’T TELL ANYONE
          How nondisclosure agreements became one of the tech industry’s favorite
          tools—and why free speech may still be a long way oﬀ. By Jeﬀ John Roberts



ACCEP T A JOB AT ANY SILICON VALLEY COMPANY,and chances are some-                   tion and scope. While businesses insist the
one will ask you to sign a nondisclosure agreement. These docu-                     agreements are necessary, critics say they scare
ments, dubbed “contracts of silence” by academics, were once only                   people from talking about the darker sides of
required of senior managers, but today they are as common in the                    the industry.
tech world as ﬂeece vests.                                                             When sexual harassment allegations roiled
   At companies like Google, Apple, and Amazon, every low-level                     companies, including Uber, some tech work-
employee or contractor is expected to sign an NDA, and so are                       ers blamed the agreements for preventing
vendors and visitors. The contracts typically don’t specify a dollar                victims from speaking out. When employees
ﬁgure for violating the terms, but they do make one thing clear:                    at blood-testing startup Theranos grew suspi-
Anyone who talks too much—about anything from their salaries to                     cious about potential fraud by executives, they
their manager’s weird behavior—may be sued.                                         feared sounding the alarm publicly.
   NDAs have played a central role in a number of recent tech                          In February, tech-news site the Verge pub-
industry controversies, raising new questions about their prolifera-                lished an article about how Facebook modera-




22
F O R T U N E . C O M // M AY. 1 . 1 9                                                               PHOTO ILLUSTRATION BY NICOLAS ORTEGA
                                                                        Case 5:18-cr-00258-EJD Document 807-8 Filed 05/27/21 Page 3 of 4




                                                                                                                                                                            TECH




                                                 tors earning $15 a hour felt traumatized after                       this story or did not respond, they have every
                                                 trying to cleanse the service of porn, violent                       incentive to impose NDAs as widely as pos-
                                                 threats, and harassment. None would agree to                         sible. Even if the contracts are on shaky legal
                                                 reveal their real names, citing their NDAs.                          ground, the possibility of a court challenge
                                                    It wasn’t always this way. According to Orly                      is remote, and there is no punishment for
                                                 Lobel, a University of San Diego law professor                       asking people to sign even the most outland-
                                                 who studies the agreements, NDAs became                              ish NDAs. And while prospective employees
                                                 common in the 1970s as a way for tech ﬁrms                           could demand less restrictive NDAs as part of
                                                 to protect trade secrets, and that remains their                     their salary negotiations, only the most brave
                                                 main stated objective. Since then, however,                          (or foolish) would do so.
                                                 they’ve morphed into an all-purpose cudgel to                           The upshot is that, for now, any checks
                                                 control employees and suppress criticism.                            on the use of NDAs may have to come from
                                                    In recent years, Lobel says, companies have                       political leaders. In the same way that state
                                                 even started using them to prevent employees                         attorneys general have begun to target the
                                                 from publicly disclosing their salaries—a subtle                     misuse of noncompete agreements that limit
                                                 attempt to cap wages. The muzzle could also                          employees when switching jobs, lawmakers
                                                 thwart women and minorities from exposing                            theoretically could punish companies that
                                                 unequal pay, a problem that many tech compa-                         use NDAs for anything other than protecting
                                                 nies have, until recently, downplayed.             Facebook          bona ﬁde trade secrets.
                                                    “The companies are trying to signal to          moderators           Both Garﬁeld and Lobel also point to
                                                 employees that everything is off-limits and is     working under     whistleblower laws and so-called anti-SLAPP
                                                                                                    NDAs feared
                                                 proprietary,” says Lobel.                          revealing their
                                                                                                                      statutes (which typically let targets of frivolous
                                                    This situation is unlikely to change anytime    names in an       libel lawsuits collect attorney fees) as other
                                                 soon. While legal experts suggest judges would     article about     examples of legislation aimed at promoting
                                                 declare many broad NDAs unenforceable, and         the trauma they   transparency and free speech. Such reforms
                                                                                                    suﬀered from
                                                 federal laws protect employees’ right to discuss   policing the      take time, however, meaning tech companies
                                                 working conditions, the issue has barely been      social network.   will continue to require NDAs of all comers.
                                                 tested in court. The reason is obvious enough.
                                                    “These agreements have the effect of terror-
                                                 izing people,” says Widener University law pro-
                                                 fessor Alan Garﬁeld, a longtime critic of NDAs.
                                                 “Maybe you do have a good public policy claim,
                                                 but who wants to risk having high-powered
                                                 lawyers threatening to sue you?”
                                                    NDAs are not impregnable, of course. Gar-
                                                 ﬁeld points to recent “breaches of the dam.”
                                                 Under pressure last year, for example, Uber
G O R D O N W E LT E R S — L A I F / R E D U X




                                                 stopped requiring employees to enter private
                                                 arbitration or sign separate NDAs in cases
                                                 involving alleged sexual harassment, practices
                                                 critics had linked to tech’s overuse of NDAs.
                                                    However, such examples are outliers. As for
                                                 companies like Facebook, Google, Apple, and
                                                 Amazon, all of which declined to comment for




                                                                                                                                                                                23
                                                                                                                                                  F O R T U N E . C O M // M AY. 1 . 1 9
      Case 5:18-cr-00258-EJD Document 807-8 Filed 05/27/21 Page 4 of 4



©Meredith Corporation 2019. All rights reserved. No part of this material may be duplicated
or redisseminated without permission.
